DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. In view of the prior art of record not teaching or suggesting the claimed invention as recited by pending claims. Claims 1-20 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 

2.          The following is an examiner's statement of reasons for allowance: 
      Conventional or closest prior art of record such as Farbman et al. (“Coordinates For Instant Image Cloning”)  teaches the ability to clone an image by considering the background, and He (“Guided Image Filtering”) teaches filtering an image by replacing with another image using an algorithm. However, the prior art of record does not teach or suggest in a single reference and in a combination of reference a system (method or computer program) for selective replacement of an object in an image by receiving as input at an interface an original image and a background image, detecting one or more objects in the original image with a neural network, generating a neural network mask of the original image for the one or more objects in the original image, generating a filtered original image, the filtered original image including the original image without the one or more objects, generating a modulated background image, the modulated background image including a replacement background based on the neural network mask, and
generating a combined image, the combined image including the filtered original
image combined with the modulated background image, as recited by the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    Liu (2021/0097691) teaches an image generation using one or more neural networks.
    Yang et al. (2021/0019453) teaches artificial intelligence systems and methods for interior designs.
    Safdarnejad et al. (2020/0151860) teaches an intelligent identification of replacement regions for mixing and replacing of persons in group portraits.
    Jerebko (2016/0035102) teaches a method and system for computing digital tomosynthesis images.
    Liu et al. (2007/0189615) teaches systems and methods for generating background and foreground images for document compression.
.
     
. 

4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

June 14, 2022